Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 1 of 8   PageID #: 1715



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   HERMA BARBARA MEDINA REYNA,             CIV. NO. 19-00248 LEK-RT

                     Plaintiff,

         vs.

   PNC BANK, N.A.; ET AL.,

                     Defendants.


        ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION OF
     COURT ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
          AND GRANTING IN PART AND DENYING IN PART DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT ON THE PLEADINGS OR,
                 IN THE ALTERNATIVE FOR SUMMARY JUDGMENT

               On February 3, 2021, the Order: Denying Plaintiff’s

  Motion for Summary Judgment; and Granting in Part and Denying in

  Part Defendants’ Motions for Judgment on the Pleadings or, in

  the Alternative for Summary Judgment (“2/3/21 Order”) was

  issued.1     [Dkt. no. 149.]    On February 9, 2021, pro se Plaintiff

  Herma Barbara Medina Reyna (“Reyna”) filed a motion for

  reconsideration of the 2/3/21 Order (“Motion for



        1The 2/3/21 Order addressed: Reyna’s Motion for Summary
  Judgment, filed on September 9, 2020; Defendant PNC Bank,
  National Association’s (“PNC”) Motion for Judgment on the
  Pleadings or, in the Alternative, for Summary Judgment (“PNC
  Motion”), filed on September 16, 2020; and Defendant Mortgage
  Electronic Registration Systems, Inc.’s (“MERS”) Motion for
  Judgment on the Pleadings or, in the Alternative, for Summary
  Judgment (“MERS Motion”), filed on September 16, 2020. [Dkt.
  nos. 115, 121, 123.]
Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 2 of 8   PageID #: 1716



  Reconsideration”).     [Dkt. no. 150.]     The Court has considered

  the Motion as a non-hearing matter pursuant to Rule LR7.1(d) of

  the Local Rules of Practice for the United States District Court

  for the District of Hawaii (“Local Rules”).          Reyna’s Motion for

  Reconsideration is hereby denied for the reasons set forth

  below.

                                  BACKGROUND

               The factual and procedural background of this case is

  set forth in the 11/30/20 Order and will not be repeated here.

  In the 11/30/20 Order, this Court granted summary judgment in

  favor of Defendants as to all of Plaintiff’s claims in the

  Second Amended Complaint for: (1) Fraud, (2) Quiet Title, and

  (3) Slander of Title (“Second Amended Complaint”), [filed 6/3/20

  (dkt. no. 75)].

               The crux of the Motion for Reconsideration is that the

  2/3/21 Order is based on this Court’s mistaken belief that this

  case seeks to reverse the state court’s decision in the

  underlying foreclosure action brought by PNC (“Foreclosure

  Action”).2    According to Reyna, she is merely seeking punitive

  damages for the fraud that was committed during the Foreclosure

  Action.    Reyna also argues her fraud claim in this case is

  sufficiently pled.     See Second Amended Complaint at pgs. 7-12.


        2See the 2/3/21 Order at 5 for additional information
  regarding the Foreclosure Action.
                                        2
Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 3 of 8   PageID #: 1717



  She urges this Court to consider the merits of her claims and

  she argues that she has been denied due process because she has

  not been given a hearing or a trial.

              After Reyna filed the Motion for Reconsideration, this

  Court received a letter from her objecting to the fact that all

  of her claims were decided without a trial.          [Letter, filed

  2/12/21 (dkt. no. 152).]       She argues this was particularly

  unfair in light of this Court’s order directing the parties to

  meet and confer regarding a proposed new trial date after

  July 31, 2021.     See Minute Order – EO: Order Vacating Jury Trial

  Date in a Civil Matter, filed 12/17/20 (dkt. no. 146) (“12/17/20

  EO”).3    Reyna’s letter is liberally construed as a supplement to

  her due process argument in the Motion for Reconsideration.             See

  Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (“A

  document filed pro se is to be liberally construed[.]” (citation

  and internal quotation marks omitted)).

                                   STANDARD

              The 2/3/21 Order is a case-dispositive order, and

  therefore Plaintiff’s Motion for Reconsideration is “governed by




        3The 12/17/20 EO was issued to address issues related to
  the COVID-19 emergency and accompanying health and safety
  concerns. [12/17/20 EO at 1.] There was nothing in the
  12/17/20 EO which constituted a ruling on the merits of the
  case. Thus, the order that the parties were to meet and confer
  regarding a proposed new trial date was not an indication or a
  guarantee that the case was going to proceed to trial.
                                        3
Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 4 of 8   PageID #: 1718



  Fed. R. Civ. P. 59 or 60, as applicable.”         See Local

  Rule LR60.1.    Because no judgment has been issued in this case,

  Fed. R. Civ. P. 60 applies.       See Fed. R. Civ. P. 59(e) (“A

  motion to alter or amend a judgment must be filed no later than

  28 days after the entry of the judgment.”).          Rule 60(b) states,

  in pertinent part: “On motion and just terms, the court may

  relieve a party or its legal representative from a final . . .

  order, or proceeding for the following reasons: . . . (6) any

  other reason that justifies relief.”         The Ninth Circuit has

  stated:

              We use Rule 60(b)(6) “sparingly as an equitable
              remedy to prevent manifest injustice.” United
              States v. Alpine Land & Reservoir Co., 984 F.2d
              1047, 1049 (9th Cir. 1993). To receive relief
              under Rule 60(b)(6), a party must demonstrate
              “extraordinary circumstances which prevented or
              rendered him unable to prosecute [his case].”
              [Community Dental Services v.] Tani, 282 F.3d
              [1164,] 1168 [(9th Cir. 2002)] (citing Martella
              v. Marine Cooks & Stewards Union, 448 F.2d 729,
              730 (9th Cir. 1971) (per curiam)).

  Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010) (some

  alterations in Lal).

              As to motions for reconsideration in general, this

  district court has stated:

              A motion for reconsideration must:
              (1) demonstrate reasons that the court should
              reconsider its prior decision; and (2) must set
              forth facts or law of a strongly convincing
              nature to induce the court to reverse its prior
              decision. Fisher v. Kealoha, 49 F. Supp. 3d 727,
              734 (D. Haw. 2014). The Ninth Circuit has said

                                        4
Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 5 of 8   PageID #: 1719



              that reconsideration may be appropriate if:
              (1) the district court is presented with newly
              discovered evidence; (2) the district court
              committed clear error or the initial decision was
              manifestly unjust; or (3) if there is an
              intervening change in controlling law. See Sch.
              Dist. No. 1J, Multnomah Cty., Or. v. ACandS,
              Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

                   Mere disagreement with a previous order is
              an insufficient basis for reconsideration.
              Fisher, 49 F. Supp. 3d at 735. This court
              “‘enjoys considerable discretion in granting or
              denying the motion.’” Allstate Ins. Co. v.
              Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)
              (quoting McDowell v. Calderon, 197 F.3d 1253,
              1255 n.1 (9th Cir. 1999) (en banc)).

  Smith v. Frink, Civil No. 20-00377 SOM-RT, 2020 WL 7130511, at

  *2 (D. Hawai`i Dec. 4, 2020) (footnote omitted).           There has been

  no intervening change in the controlling law at issue in the

  Motion for Reconsideration, and Reyna does not present any newly

  discovered evidence.      Reyna asserts there were manifest errors

  of law and fact in the 2/3/21 Order.         [Motion for

  Reconsideration at 1.]

                                  DISCUSSION

  I.    Due Process Argument

              The Court first turns to Reyna’s argument that she has

  been deprived of due process because this Court did not hold a

  hearing on the parties’ motions for summary judgment, and

  because there will not be a trial on the merits of her claims.

  In the 2/3/21 Order, this Court found the parties’ motions for

  summary judgment suitable for disposition without a hearing,

                                        5
Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 6 of 8   PageID #: 1720



  pursuant to Rule LR7.1(c) of the Local Rules of Practice for the

  United States District Court for the District of Hawaii (“Local

  Rules”).    [2/3/21 Order at 2.]      Local Rule 7.1(c) states, in

  relevant part: “Unless specifically required, the court may

  decide all matters, including motions, petitions, and appeals,

  without a hearing.”      This Court has also considered Reyna’s

  Motion for Reconsideration without a hearing, pursuant to Local

  Rule 7.1(d), which states, in relevant part: “The following

  shall be decided without a hearing: motions to alter, amend,

  reconsider, set aside or vacate a judgment or order . . . .”

  (Emphasis added.)

              [O]ne of due process’s central and undisputed
              guarantees is that, before the government
              permanently deprives a person of a property
              interest, that person will receive — at a minimum
              — notice. Mullane v. Cent. Hanover Bank & Trust
              Co., 339 U.S. 306, 313, 70 S. Ct. 652, 94 L. Ed.
              865 (1950).

                   Notice is so critical because it enables the
              opportunity to be heard. Mullane, 339 U.S. at
              314, 70 S. Ct. 652 . . . .

  Wright v. Beck, 981 F.3d 719, 727 (9th Cir. 2020) (some

  citations omitted)).      To the extent that Reyna has a property

  interest in her claims in this case, her opportunity to file

  written response memoranda in opposition to the PNC Motion and

  the MERS Motion and her opportunity to file a written Motion for

  Reconsideration were “sufficient to provide [her] with an

  opportunity to be heard for purposes of his due process rights

                                        6
Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 7 of 8   PageID #: 1721



  before this court.”      See Hernando v. Hamamoto, Civil No. 13–

  00140 SOM/BMK, 2013 WL 6485247, at *2 (D. Hawai`i Dec. 9, 2013).

               Similarly, the Federal Rules of Civil Procedure

  require the entry of summary judgment where the non-moving party

  fails to establish that there is a triable issue of fact.             See

  Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment

  if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter

  of law.”).    Reyna had the opportunity to file written response

  memoranda to the motions for summary judgment.          Although it is

  understandable that Reyna is disappointed that there will be no

  trial on the merits of her claims, there was no violation of

  Reyna’s due process rights.       The Motion for Reconsideration is

  denied as to its argument that the 2/3/21 Order violated Reyna’s

  due process rights.

  II.   Reyna’s Other Arguments

               Reyna also argues there are manifest errors of law and

  fact in the 2/3/21 Order, including: that this Court

  misunderstood her claims in this case because they do not seek

  to undo the Foreclosure Action; and that her fraud claims are

  sufficiently pled.     These are all arguments that were considered

  in connection with the underlying motions for summary judgment.

  Ultimately, Plaintiff disagrees with the Court’s rulings on the

  motions, and her disagreement with the 2/3/21 Order is not a

                                        7
Case 1:19-cv-00248-LEK-RT Document 153 Filed 03/29/21 Page 8 of 8   PageID #: 1722



  basis to grant reconsideration.        See Fisher, 49 F. Supp. 3d at

  735.   Plaintiff has therefore failed to identify any ground that

  warrants reconsideration of the 2/3/21 Order.

                                  CONCLUSION

              For the foregoing reasons, Plaintiff’s Motion for

  Reconsideration of Court Order Denying Plaintiff’s Motion for

  Summary Judgment; and Granting in Part and Denying in Part

  Defendant’s Motion for Summary Judgment on the Pleadings or, in

  the Alternative for Summary Judgment, filed February 9, 2021, is

  HEREBY DENIED.     The Clerk’s Office is DIRECTED to enter final

  judgment and close the case immediately, pursuant to the

  February 3, 2021 Order: Denying Plaintiff’s Motion for Summary

  Judgment; and Granting in Part and Denying in Part Defendants’

  Motions for Judgment on the Pleadings or, in the Alternative for

  Summary Judgment.

              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAII, March 29, 2021.




  HERMA BARBARA MEDINA REYNA VS. PNC BANK, N.A., ET AL; CV 29-
  00248 LEK-RT; ORDER DENYING PLAINTIFF’S MOTION FOR
  RECONSIDERATION OF COURT ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT; AND GRANTING IN PART AND DENYING IN PART
  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ON THE PLEADINGS OR, IN
  THE ALTERNATIVE FOR SUMMARY JUDGMENT

                                        8
